Porter, J.,
delivered the opinion of the court. 1 ois is an appeal from a decision dissolving an injunction, which had been granted bn an allegation, that execution had issued against the plaintiff on a judgment rendered at the previous term, though that judgment had been set aside, and a new trial granted.
On the trial, the plaintiff offered to prove these facts by parol testimony, but the court refused to admit it to contradict the record.
We think the court did not err. The record was the best evidence of what had occurred in relation to the cause. The decisions of courts of justice are among the most important evidences of property, and there is a great necessity they should be preserved in the most authentic form. The object the legislature had in view, in directing them to be recorded, was to avoid the danger of trusting to the memories of men to prove them.' That which was attempted here was still more dangerous, it was not only to establish, from the recollection of witnesses, the judgment of *177the court, but to do so in contradiction to . r . _ , , what was written. It is tar better to bear with cases of individual hardship, than violate a rule, the preservation of which is so itnpor-tant to the best interests of society.
Ripley for the plaintiff!
One of the points made by the appellant is, that the court itself should have corrected the error and amended the record. It does not appear any such application was made below, and we therefore find it unnecessary to say whether the court could legally do so, at a term subsequent to that at which the entry was made.
ft is therefore ordered, adjudged, and decreed that the judgment of the district court be affirmed with costs,